Citation Nr: 1425248	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-40 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the residuals of frostbite of the fingers of the right hand with poor circulation.  

2.  Entitlement to service connection for the residuals of frostbite of the fingers of the left hand with poor circulation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active military service from September 1942 to October 1945.  The appellant is the Veteran's daughter and the fiduciary who has been appointed to manage his VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

At the beginning of the appeal, the Veteran was represented by the American Legion.  In a June 2009 VA Form 21-22, the Veteran appointed the Disabled American Veterans (DAV) as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

In December 2008, the Veteran testified before a Veterans Law Judge (VLJ) at the RO in New York, New York.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran provided testimony regarding his then-pending claims for entitlement to service connection for fallen arches with sores on his feet, and entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot ulcer.  

A brief procedural overview of the claim reflects that in the July 2009 decision, the Board denied the Veteran's claim for service connection for fallen arches with sores on both feet, and remanded the remaining issue for additional evidentiary development and due process considerations.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) afford the Veteran a VA examination to determine the nature and etiology of any ulcer of the right foot that was present.  The examiner was specifically instructed to provide a medical opinion that addressed (1) the likelihood that the Veteran developed an ulcer on his right foot due to ill-fitting shoes with orthotics given to him by VA, and whether he suffered from a right foot ulcer or any complication from the same; and, if so; (2) whether it is at least as likely as not that the proximate cause of the additional disability(ies) was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing ill-fitting shoes, or (b) an event not reasonably foreseeable.  This examination was completed in April 2010, and a copy of the VA examination report was associated with the Veteran's claims file.  Based on his evaluation of the Veteran, the examiner opined that it is at least as likely as not that the Veteran's right foot ulceration was due to the ill-fitting shoes with orthotics provided to him by the VA for a diabetic foot condition.  The examiner further determined that "[i]t is at least as likely as not that the complication of ulceration of right foot was similar in the extent on part of the VA in providing ill-fitting shoes, an event not visibly foreseeable."  

After the April 2010 VA examination report and medical opinion were received, and before the claims file was certified to the Board, in a February 2014 rating action, the RO granted the Veteran's claim for compensation for ulceration of the right foot pursuant to 38 U.S.C.A. § 1151, effective June 26, 2008.  The Board finds that this grant of compensation constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  Although this particular claim has been granted, in the May 2014 Appellant's Post-Remand Brief, the Veteran's representative claimed that the VA examination conducted did not address the etiology of the Veteran's right foot ulcer.  The DAV continued to assert that the Veteran was entitled to compensation for ulceration of the right foot pursuant to 38 U.S.C.A. § 1151.  In light of the February 2014 rating decision, the Board is led to conclude that the DAV was not aware that the Veteran's claim had already been granted when issuing the May 2014 Post-Remand Brief.  

Turning to the July 2009 remand instructions, the Board notes that the AOJ was also directed to issue a statement of the case (SOC) to the Veteran that addressed the issues of entitlement to service connection for the residuals of frostbite of the fingers of the right hand with poor circulation, and residuals of frostbite of the fingers of the left hand with poor circulation.  The AOJ, however, did not follow through with these remand directives, and did not issue an SOC to the Veteran that addressed these issues.  The Board notes that the Veterans Law Judge (VLJ) who conducted the December 2008 hearing is no longer employed by the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the issue.  In situations such as these, where the VLJ is no longer employed by the Board, the Veteran should be given an opportunity to testify at another hearing before another VLJ before the merits of his or her appeal can be adjudicated.  

As previously discussed above, however, the Veteran only provided testimony with regard to the claims for entitlement to service connection for fallen arches with sores on both feet and entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot ulcer at the December 2008 hearing.  Indeed, at no point during the hearing did the Veteran discuss any problems or issues pertaining to his claimed frostbite residuals in his fingers in the right and left hand.  In light of the fact that the AOJ never provided the Veteran with an SOC addressing the issues of entitlement to service connection for residuals of frostbite of the fingers of the right and left hands with poor circulation, the Veteran has not had an opportunity to file a timely substantive appeal in an effort to perfect his appeal.  Pursuant to 38 C.F.R. § 20.202, an appeal consists of a timely filed notice of disagreement in writing and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  In light of the fact that the Board denied service connection for fallen arches with sores on both feet in the July 2009 Board decision, and given that the RO granted the claim for compensation for ulceration of the right foot under 38 U.S.C.A. § 1151, and the Veteran has not had an opportunity to perfect his appeal for service connection for residuals of frostbite of the fingers of the right and left hands with poor circulation, there are currently no issues on appeal before the Board, and thus, the regulatory provisions do not require that the Veteran be given an opportunity to testify at another hearing before another VLJ.  See 38 C.F.R. §20.717 (2013).  Indeed, at this juncture, there are no issues on appeal for which the Veteran could provide testimony; however, as will be discussed in further detail below, the issues listed on the title page above must be remanded once again to ensure compliance with the terms of the Board's July 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set forth below, the appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.



REMAND

In the July 2009 remand, the AOJ was instructed to provide an SOC to the Veteran which addressed the issues of entitlement to service connection for residuals of frostbite of the fingers of the right hand with poor circulation, and the residuals of frostbite of the fingers of the left hand with poor circulation.  The RO denied these issues in the January 2004 rating decision, and in a March 2004 statement, the Veteran submitted a notice of disagreement (NOD) with respect to the denial of these issues.  The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the issue for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, and to ensure that the July 2009 Board remand instructions are complied with, an SOC concerning the issues of entitlement to service connection for the residuals of frostbite of the fingers of the right hand with poor circulation, and residuals of frostbite of the fingers of the left hand with poor circulation should be issued.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran an SOC regarding the issues for (1) entitlement to service connection for the residuals of frostbite of the fingers of the right hand with poor circulation; and (2) entitlement to service connection for the residuals of frostbite of the fingers of the left  hand with poor circulation.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran perfects a timely appeal should these issues be certified to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



